
	
		I
		111th CONGRESS
		2d Session
		H. R. 5471
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Ms. Pingree of Maine
			 (for herself, Mrs. Capps,
			 Mr. Gene Green of Texas, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 to extend for 6 months the increase provided under that Act in the
		  Medicaid Federal medical assistance percentage (FMAP).
	
	
		1.Extension of ARRA increase in
			 FMAPSection 5001 of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended—
			(1)in subsection (a)(3), by striking
			 first calendar quarter and inserting first 3 calendar
			 quarters;
			(2)in subsection
			 (c)—
				(A)in paragraph
			 (2)(B), by striking July 1, 2010 and inserting January 1,
			 2011;
				(B)in paragraph
			 (3)(B)(i), by striking July 1, 2010 and inserting January
			 1, 2011 each place it appears; and
				(C)in paragraph (4)(C)(ii), by striking
			 the 3-consecutive-month period beginning with January 2010 and
			 inserting any 3-consecutive-month period that begins after December 2009
			 and ends before January 2011;
				(3)in subsection (e),
			 by adding at the end the following:
				
					Notwithstanding paragraph (5), the
				increases in the FMAP for a State under this section shall apply to payments
				under title XIX of such Act that are attributable to expenditures for medical
				assistance provided to nonpregnant childless adults made eligible under a State
				plan under such title (including under any waiver under such title or under
				section 1115 of such Act (42 U.S.C. 1315)) who would have been eligible for
				child health assistance or other health benefits under eligibility standards in
				effect as of December 31, 2009, of a waiver of the State child health plan
				under the title XXI of such
				Act.;
			(4)in subsection
			 (g)—
				(A)in paragraph (1),
			 by striking September 30, 2011 and inserting March 31,
			 2012;
				(B)in paragraph (2), by inserting of
			 such Act after 1923; and
				(C)by adding at the
			 end the following:
					
						(3)Certification by
				chief executive officerNo
				additional Federal funds shall be paid to a State as a result of this section
				with respect to a calendar quarter occurring during the period beginning on
				January 1, 2011, and ending on June 30, 2011, unless, not later than 45 days
				after the date of enactment of this paragraph, the chief executive officer of
				the State certifies that the State will request and use such additional Federal
				funds.
						; and
				
				(5)in subsection
			 (h)(3), by striking December 31, 2010 and inserting June
			 30, 2011.
			
